—In an action to recover damages for personal injuries, the defendant Dime Savings Bank of Williamsburg appeals from an order of the Supreme Court, Kings County (Greenstein, J.), dated December 2, 1997, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiff slipped and fell on wet leaves on a public sidewalk in front of one of the defendant’s branch offices. In the absence of an ordinance or statute imposing liability, an abutting landowner may only be held liable for a defective or dangerous condition on a public sidewalk if the landowner created the condition or caused it to occur because of some special use (see, Redner v 37 7th Ave. Tenants Corp., 243 AD2d 456).
In support of its motion for summary judgment, the defendant submitted evidence which demonstrated that it neither created the defective condition nor made a special use of the sidewalk. The plaintiff failed to refute its showing by proffering evidence demonstrating the existence of a triable issue of fact. Therefore, the defendant has established its entitlement to judgment as a matter of law. Sullivan, J. P., Krausman, Gold-stein and Luciano, JJ., concur.